United States Court of Appeals
                     For the First Circuit


No. 14-1953

                          DARRYL SCOTT,

                     Petitioner, Appellant,

                                v.

                           BRUCE GELB,

                      Respondent, Appellee.



                          ERRATA SHEET


     The opinion of this Court, issued on January 13, 2016, is
amended as follows:

     On page 18, line 4, "the outcomes of prosecutor's prior
strikes," is replaced with "the outcomes of the prosecutor's prior
strikes,"